Appeal by the defendants from a judgment of the Supreme Court, entered in Clinton county clerk’s office on April 18, 1938. The complaint alleged that the defendants unlawfully entered upon lands of plaintiff described therein, committed waste, and erected a building thereon. The answer denied plaintiff’s ownership and alleged title in the defendants. After trial by the court without a jury, decision was made and filed, upon which a judgment was entered adjudging that title to said lands was in the plaintiff, awarding possession thereof to the plaintiff and permanently enjoining the defendants and their agents from entering or committing waste thereupon, and also awarding damages against the defendants in favor of the plaintiff. Upon request of the parties, the presiding justice visited the site with them and viewed the premises. There was a question whether the boundary lines of the lands in question were to be determined by measurements stated in the deeds, or whether those boundary lines should be determined by monuments described therein; and the trial court held that the monuments must prevail. We regard the conclusions reached by the trial court as justified by the evidence. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.